Case 3:21-cr-O0065-MMH-MCR Document 18 Filed 07/08/21 Page 1 of 7 PagelD 77

FILED IN OPEN COURT
79-202)
UNITED STATES DISTRICT COURT clerk, us. pistrict COURT

MIDDLE DISTRICT OF FLORIDA MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA

V. Case No. 3:21-cr-- 5- HKUH- MCR,
18 U.S.C. § 2251(a) & (e)
GARRETT ERIC WEBER 18 U.S.C. § 2422(b)
a/k/a “BUBBLESXD_90” 18 U.S.C. § 2252(a)(2)
INDICTMENT
The Grand Jury charges:
COUNT ONE

From on or about March 11, 2021 through on or about June 27, 2021,
in the Middle District of Florida, the defendant,

GARRETT ERIC WEBER,
a/k/a “BUBBLESXD_90,”

did knowingly attempt to employ, use, persuade, induce, entice and coerce a
person whom the defendant believed to be a minor to engage in any sexually
explicit conduct for the purpose of producing visual depictions of such
conduct, knowing and having reason to know that such visual depictions
would be transported and transmitted using a facility of interstate commerce,

that is, by computer via the internet.

In violation of 18 U.S.C. § 2251(a) and (e).
Case 3:21-cr-O0065-MMH-MCR Document 18 Filed 07/08/21 Page 2 of 7 PagelD 78

COUNT TWO
From on or about March 11, 2021 through on or about June 27, 2021,
in the Middle District of Florida, the defendant,

GARRETT ERIC WEBER,
a/k/a “BUBBLESXD_90,”

using facilities of interstate commerce, that is, by computer via the internet, did
knowingly attempt to persuade, induce, entice, and coerce a person whom the
defendant believed had not attained the age of 18 years to engage in any sexual
activity for which any person can be charged with a criminal offense under the
laws of the state of Florida, that is, the crime of lewd or lascivious molestation
against a person less than 12 years of age, in violation of Section 800.04(5)(a) &
(b), Florida Statutes.

All in violation of 18 U.S.C. § 2422(b).

COUNT THREE
On or about May 20, 2021, in the Middle District of Florida, the

defendant,

GARRETT ERIC WEBER,
a/k/a “BUBBLESXD_90,”

did knowingly distribute visual depictions using a facility of interstate

commerce, that is, by computer via the internet, when the production of the
Case 3:21-cr-O0065-MMH-MCR Document18 Filed 07/08/21 Page 3 of 7 PagelD 79

visual depictions involved the use of minors engaging in sexually explicit
conduct, and the visual depictions were of such conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).

COUNT FOUR
On or about June 24, 2021, in the Middle District of Florida, the

defendant,

GARRETT ERIC WEBER,
a/k/a “BUBBLESXD_90,”

did knowingly distribute visual depictions using a facility of interstate
commerce, that is, by computer via the internet, when the production of the
visual depictions involved the use of minors engaging in sexually explicit

conduct, and the visual depictions were of such conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).

FORFEITURE

L The allegations contained in Counts One through Four of this
Indictment are hereby realleged and incorporated by reference for the purpose
of alleging forfeitures pursuant to the provision of 18 U.S.C. § 2253 and 18

U.S.C. § 2428.
Case 3:21-cr-O0065-MMH-MCR Document 18 Filed 07/08/21 Page 4 of 7 PagelD 80

2. Upon conviction of a violation of 18 U.S.C. §8§ 2251(a) and/or
2252(a)(2), the defendant, GARRETT ERIC WEBER, a/k/a “BUBBLESXD_90,”
shall forfeit to the United States of America, pursuant to 18 U.S.C. § 2253, any
visual depiction described in 18 U.S.C. §§ 2251, 2251A, 2252, 2252A, 2252B,
or 2260 of Chapter 110 of Title 18, United States Code, or any book, magazine,
periodical, film, videotape, or other matter which contains any such visual
depiction, which was produced, transported, mailed, shipped, or received in
violation of Chapter 110; any property, real or personal, constituting or traceable
to gross profits or other proceeds obtained from such offense; and any property,
real or personal, used or intended to be used to commit or to promote the
commission of such offense.

3. Upon conviction of a violation of 18 U.S.C. § 2422, the
defendant, GARRETT ERIC WEBER, a/k/a “BUBBLESXD_90,” shall
forfeit to the United States, pursuant to 18 U.S.C. § 2428, any property, real or
personal, that was used or intended to be used to commit or to facilitate the
commission of the offense and any property, real or personal, constituting or
derived from any proceeds obtained, directly or indirectly, as a result of the

offense.
Case 3:21-cr-O0065-MMH-MCR Document18 Filed 07/08/21 Page 5 of 7 PagelD 81

4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute
Case 3:21-cr-O0065-MMH-MCR Document18 Filed 07/08/21 Page 6 of 7 PagelD 82

property pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.
§ 2253(b), and as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

orepérson

 

KARIN HOPPMANN
Acting United Attorney
By: Whee. 63

Dz BOTY BROWN
Assista nited States Attorney

Senior Litigation Counsel

KELLY & RASE

Assistant United States Attorney
Deputy Chief, Jacksonville Division
FORM OBD-34
7/8/21 Revised

Case 3:21-cr-O0065-MMH-MCR Document 18 Filed 07/08/21 Page 7 of 7 PagelD 83

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

 

THE UNITED STATES OF AMERICA
vs.

GARRETT ERIC WEBER
a/k/a “BUBBLESXD_90”

 

 

 

INDICTMENT
Violations: Ct. 1: 18 U.S.C. $§ 225 1{a):& (e)
Ct.2: 180U.S.C. § 2422(b)
Cts. 3-4: 18 U.S.C. § 2252(a)(2)
A true bill,

 

( areas Oz perks —Jobnecn
Foreperso
Mk

 

 

Bail $

 

GPO 863 525
